Title: To James Madison from James Caldwell, 13 August 1816
From: Caldwell, James
To: Madison, James


        
          No. 124 Locust StreetPhiladelphia, 13th. August 1816
          Sir
        
        I do hope you will not take offence at my presumption in now addressing you. You Sir may p[r]obably not recollect me: but I Knew you well in this City though quite a Youth yet to what your honour is: you also Knew my Father well, he is dead many years. I am by misfortune in trade become excessively poor Indeed and to add to my distressed situation have a very large and helpless family around me who Consequently are distressed as well as myself. I hope I will be pardoned by asking from you Sir Some releif. I have been more than One year Confined to my house lamed So badly I Could not Walk a great part of the time: I had before that been thrown out of all employment by misfortune. It might probably be sir in your power to recommend employment to me with the pen; if you would how thankfull I would be. Oh Sir Can I ask Can I beg & pray you will indulge me with a line & Some present releif: I am Assured by persons Knowing you that I will be indulged with an Answer to this. And beleive me sir Your very obliged Svt
        
          James Caldwell
        
      